            Case 2:21-cv-00291-AC Document 4 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARIUS ROMERO,                                      No. 2:21-cv-0291 AC P
12                         Petitioner,
13             v.                                         ORDER
14    WARDEN,
15                         Respondent.
16

17            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner has not, however, filed an in forma

19   pauperis affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a).

20   Petitioner will be provided the opportunity either to submit the appropriate affidavit in support of

21   a request to proceed in forma pauperis or to submit the appropriate filing fee.

22            In accordance with the above, IT IS HEREBY ORDERED that:

23            1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

24   support of his request to proceed in forma pauperis or the appropriate filing fee. Petitioner is

25   warned that his failure to comply with this order will result in a recommendation that this action

26   be dismissed, and

27   ////

28   ////
                                                          1
         Case 2:21-cv-00291-AC Document 4 Filed 03/10/21 Page 2 of 2


 1           2. The Clerk of Court is directed to send petitioner a copy of the in forma pauperis form
 2   used by this district.
 3   DATED: March 10, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
